DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20–25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Feb.05, 2021.
Claim Objections
Claim 9 is objected to because of the following informalities:  the phrase “a cross-sectional area of holes in a first section of the conditioning device that is directly upstream of a sensor within the filter assembly are different” should be “a cross-sectional area of holes in a first section of the conditioning device that is directly upstream of a sensor within the filter assembly is different.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites: 		“10. The filter assembly of claim 8, wherein a cross-sectional area of the holes in     
             a center portion of the plate of the conditioning device are smaller than the cross-
             sectional area of the holes in an edge portion of the plate of the conditioning  
             device.” Emphasis added.

Claim 10 is indefinite because the phrase “the cross-sectional area of the holes in an edge portion of the plate of the conditioning device” lacks antecedent basis. 
For the purpose of examination, Claim 10 is interpreted as:
“10. The filter assembly of claim 8, wherein a cross-sectional area of the holes in     
             a center portion of the plate of the conditioning device are smaller than a cross-
             sectional area of the holes in an edge portion of the plate of the conditioning device.”

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–6 and 15–18 are rejected under 35 U.S.C. 103 as being obvious over Jasnie, US 2010/02695831. Claims 7–14 are rejected under 35 U.S.C. 103 as being obvious over Jasnie in view of Li et al., US 2019/0381442 (“Li”). Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Jasnie in view of Bugli, US 6,464,761 (“Bugli”)2.
Claim 1 
Jasnie discloses a filter assembly as shown in Jasnie Fig. 5, [0046]. The filter assembly comprises a support frame (i.e., housing 526). Id. at Fig. 5, [0046]. Jasnie also discloses a filter element 500 having an upstream side to receive dirty air stream and a downstream side (i.e., clean face 508) that outputs the air stream after having been filtered by the filter media 500 as indicated by arrow 528. Id. at Fig. 5, [0046]. Jasnie further discloses a flow vortex suppression apparatus 502 (i.e., a conditioning device), which is positioned downstream of the clean side of the filter media 500 as indicated by air flow arrow 528. Id. at Fig. 5, [0046]. Additionally, Jasnie discloses that its conditioning device 502 comprises a supporting layer 522, which is a plate because it is a flat layer of wire or plastic mesh. Id. at Fig. 5, [0048]. 
Jasnie’s does not explicitly show its flow vortex suppression apparatus 502 being in direct contact with the clean air face 508. 
However, Jasnie discloses an alternative embodiment where its flow vortex suppression apparatus 302 is in direct contact with the downstream side of filter media 310. Id. at Fig. 3, [0044]. It would have been obvious to adopt the structure disclosed in Fig. 3 to Jasnie’s embodiment of Fig. 5 so that the condition device 502 could be securely adhere to the clean air face 508 of air filter 500. Jasnie Fig. 3, [0027]. 

    PNG
    media_image1.png
    603
    827
    media_image1.png
    Greyscale

Claim 2 requires that for the filter assembly of claim 1, the conditioning device has an upstream side directly abutting the clean side of the filter media and a downstream side that is downstream of the upstream side with respect to a flow direction of the air stream. Claim 3 requires that for the filter assembly of claim 2, the entire upstream side of the conditioning device directly abuts the clean side of the filter media such that there is no gap between pleat tips on the clean side of the filter media and the entire upstream side of the conditioning device.
Modified Jasnie discloses an outlet face 532 (i.e., downstream side) that is downstream of the upstream side 530 with respective to the flow direction indicated by arrow 528. Jasnie Fig. 5, [0046]. The inlet face 530 (i.e., upstream side) of its flow vortex suppression apparatus 502 directly abutts the clean air face 508 of the filter element 500 in the same way as Jasnie’s flow vortex suppression apparatus 302 being directly abutting the clean side of filter media 310. Id. at Fig. 3, [0044].  There is no gap between pleat tips on the clean side of the filter media 500 and the entire upstream side of the conditioning device 502. 
Claim 4 requires that for the filter assembly of claim 2, the upstream side of the conditioning device comprises at least one raised portion and a recessed portion. The at least one raised portion directly contacts the clean side of the filter media. The recessed portion spaced from the filter media such that the recessed portion does not directly contact the filter media and there is a gap between the recessed portion of the upstream side of the conditioning device and pleat tips on the clean side of the filter media. Claim 5 requires that for the filter assembly of claim 4, the upstream side of the conditioning device comprises two raised portions, the recessed portion positioned between the two raised portions along the center of the conditioning device.
Modified Jasnie discloses that is support layer 522 comprises support rails 518 and open space 524 to provide support to the air flow permeable flow vortex dispersive media 520. Jasnie  Id. at Fig. 5, [0047]. An open space 524 is positioned along the center of the condition device. Id. at Fig. 5, [0047].
Claim 6 requires that for the filter assembly of claim 1, the plate defines channels and holes that are in series with each other. The channels are larger in cross-sectional area than the holes. The cross-sectional area taken in a plane perpendicular to a flow direction of the air stream. Claim 11 requires that for the filter assembly of claim 6, a diameter of the holes is approximately ten times or less the pleat-to-pleat distance of the filter media. Claim 12 requires that for the filter assembly of claim 6, the holes have at least a 1:1 ratio of conditioning device depth to hole width. 
Jasnie discloses that its supporting layer 522 (i.e., the plate) is a mesh component. The mesh wires are the channels and the open space between the mesh wires are the holes. 
Jasnie does not disclose that its mesh wires have a larger cross-sectional area than the open space when the cross-sectional area is taken in a plane perpendicular to a flow direction of the air stream. Jasnie further does not disclose a diameter of the holes is approximately ten times 
However, Jasnie discloses support rails 518 and open space 524, which can be provided together with the plate 522 or alternately instead of plate 522 to support flow vortex supresssion apparatus 502. Jasnie Fig. 5, [0048].  Jasnie further discloses that the quantity and spacing of the support rails 518 may be selected according to provide sufficient support to the flow vortex suppression apparatus 502. Id. at Fig. 5, [0047]. It would have been obvious to use routine experimentation to optimize the cross-sectional area of the channels and the open space of the plate in a plane perpendicular to a flow direction of the air stream to provide sufficient support to the flow conditioning device 502. MPEP 2144.05(II). It would also have been obvious to use routine experimentation to optimize the size of the holes in Jasnie’s plate 522 and the thickness (i.e., depth) of Jasnie’s plate 522 as they affect the K-factor of a flow conditioning device, which is directly related with the accuracy and consistency of the MAF sensor signal output. Li [0022] and [0023]. MPEP 2144.05(II). The size of the holes and the thickness of Jasnie’s plate decide the “ratio of conditioning device depth to hole width.”
Claim 7 requires that for the filter assembly of claim 6, at least one of the holes is blocked such that the air stream cannot flow through the at least one of the holes. Claim 8 requires that for the filter assembly of claim 6, the holes have at least two different cross-sectional areas. Claim 10 requires that for the filter assembly of claim 8, a cross-sectional area of the holes in a center portion of the plate of the conditioning device are smaller than a cross- sectional area of the holes in an edge portion of the plate of the conditioning device. 
Jasnie does not disclose that its plate 522 has at least one of the holes being block such that the air stream cannot flow through at least one of the holes. Jasnie also does not discloses 
In the analogous art of flow conditioning device, Li discloses an air flow conditioning device, where some of the holes (squares) are blocked such that air stream cannot flow through. Li Fig. 8F, [0035]. Li also discloses that its holes (squares) having different cross-sectional area as shown in Fig. 8G. Id. at Fig. 8G, [0035]. Additionally, Li discloses that its air flow condition device has the benefit of improving the quality of signal from a mass air flow (MAF) sensor. Id. at [0002]. It would have been obvious to replace Jasnie’s plate 522 with Li’s flow conditioning plate to improve the quality of signal from a MAF sensor. Id. at [0002]. 
With this modification, a cross-sectional area of the center portion of holes in the center portion of the plate of the conditioning device are smaller than a cross-sectional area of the holes in an edge portion of the plate of the conditioning device. Li Fig. 8F, [0035].

    PNG
    media_image2.png
    631
    851
    media_image2.png
    Greyscale

Claim 9 requires that for the filter assembly of claim 6, a cross-sectional area of holes in a first section of the conditioning device that is directly upstream of a sensor within the filter assembly are different than a cross-sectional areas of holes in a second section of the conditioning device that is not directly upstream of the sensor. 
While Jasnie does not explicitly disclose the relative location of a sensor downstream of the filter assembly shown in Jasnie Fig. 5, Jasnie discloses an alternative embodiment having a sensor 626 downstream of flow vortex suppressing apparatus 602. Jasnie Fig. 6, [0050]. It would also have been obvious to include Li’s flow conditioning device in Jasnie’s vortex suppressing apparatus 602 for the reasons stated in claims 7 and 8. With this modification, Li’s flow conditioning device would have a first section that is directly upstream of sensor 626 and a second section that is not directly upstream of the sensor 626. Jasnie Fig. 6. As shown in the Figure below, the cross-sectional areas of holes in the first section is different from the cross-sectional areas of holes in the second section. Li Fig. 8F, [0035] and Jasnie Fig. 6, [0050].

    PNG
    media_image3.png
    642
    1267
    media_image3.png
    Greyscale
 

Claim 13 requires that for the filter assembly of claim 6, the channels are upstream of the holes such that a section of the plate defining each channel directly contacts the clean side of the filter media.
Modified Jasine discloses its condition device (i.e., both holes and channels of plate 522) directly contacts the clean side of the filter media as described in claim 1.
However, modified Jasnie does not disclose that the mesh wires of plate 522 (i.e., channels) are upstream of the open space between the mesh wires (i.e., holes). 
 In the analogous art of flow conditioning device, Li discloses an air conditioning plate that has channels upstream of the holes. Li Fig. 8G, [0035]. It would have been obvious to replace Jasnie’s plate 522 with Li’s flow conditioning plate to improve the quality of signal from a MAF sensor. Id. at [0002]. With this modification, the channels directly contact the clean side of the filter media. 


    PNG
    media_image4.png
    638
    527
    media_image4.png
    Greyscale

Claim 14 requires that for the filter assembly of claim 6, the holes are upstream of the channels such that a section of the plate defining each hole directly contacts the clean side of the filter media.
Modified Jasine discloses its condition device (i.e., both holes and channels of plate 522) directly contacts the clean side of the filter media as described in claim 1.
However, modified Jasnie does not disclose that the open space between the mesh wires (i.e., holes) are upstream of the mesh wires of plate 522 (i.e., channels). 
In the analogous art of flow conditioning device, Li discloses an air conditioning plate that has holes upstream of the channels. Li Fig. 8G, [0035]. It would have been obvious to replace Jasnie’s plate 522 with Li’s flow conditioning plate to improve the quality of signal from a MAF sensor. Id. at [0002]. With this modification, the holes directly contact the clean side of the filter media. 

    PNG
    media_image5.png
    638
    527
    media_image5.png
    Greyscale


Claim 15 requires that for the filter assembly of claim 6, there is no separation distance between the holes and the channels such that air flows directly between the channels and the holes.
Modified Jasine discloses that there is no separation distance between the mesh wires of plate 522 (i.e., channels) and the open space between the mesh wires (i.e., holes) because the plate 522 is a flat plate. Jasnie Fig. 5, [0048]. Therefore, air flows directly between the channels and the holes. 
Claim 16 requires that for the filter assembly of claim 1, the flow conditioning device comprises an air flow rectifier. Claim 17 requires that for the filter assembly of claim 1, the flow conditioning device comprises an air flow straightener.
Jasnie does not explicitly disclose its vortex suppression apparatus 502 comprises an air flow rectifier. However, Jasnie discloses that its flow condition device is used to reduce vortex and is a substitution for straightening vanes. Jasnie [0009]. It would have been obvious that Janie’s vortex suppression apparatus 502 is an air flow rectifier as it reduces vortex in the flow, which would promote air flow in one direction instead of circling around. Jasnie’s vortex suppression apparatus 502 is also an air flow straightener. “Air flow straightener” is a synonym of “air flow rectifier” as described in Spec. dated Apr. 16, 2019 (“Spec.”), [0058]. 
Claim 18 requires that for the filter assembly of claim 1, the conditioning device conditions the air stream after having been filtered by the filter media.
Jasnie discloses that its conditioning device 502 is downstream of air filter 500. Jasnie Fig. 5, [0046]. Therefore, the conditioning device conditions the air stream having been filtered by the filter media 500. 
Claim 19 requires that the filter assembly of claim 1, further comprising a primary filter media. The filter media is a secondary filter media that is downstream of the primary filter media within the filter assembly.
Jasnie does not disclose a primary filter media upstream of filter media 500.
In the analogous art of air filters, Bugli discloses a plurality of filter layers 64, 66, 72, 74 in filter 62. Bugli Fig. 4, col. 3, ll. 55–57. Bugli further discloses it is beneficial to have multi-layer filters to control contaminants and hydrocarbon vapors at the same time. Id. at col. 1, ll. 62–65.  It would have been obvious to include a primary filter media upstream of filter media 500 to filter both contaminants and hydrocarbon vapors. 
Response to Arguments
Election/Restriction
Applicant’s election with traverse of Group Ⅰ, claims 1–19 is acknowledged. Applicant Rem. dated Feb.05, 2021 (“Applicant Rem.”) 1. The traversal is on the grounds that inventions Ⅰ and Ⅱ include the special technical feature “the conditioning device comprises a plate to condition the air stream” that was not taught or suggested by Jasnie. Applicant Rem 1.  The applicant further argues that supporting member 322 of the flow vortex suppression apparatus 302 cannot reasonably constitute a plate, at least because the Office Action dated Dec. 18, 2020 (“Office Action”) relies on the supporting member 322 to teach the claimed support frame and Jasnie does not teach the supporting member 322 includes a plate. Applicant Rem. 2. 
This is not found persuasive in view of the new interpretations of the claims over Jasnie as described above. 
The restriction requirement is non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Jasnie reference is in the IDS dated Apr. 16, 2019. 
        2 The Bugli reference is in the IDS dated Aug. 20, 2019.